Case 1:20-cv-00361-NONE-JLT Document 1-8 Filed 03/09/20 Page 1 of 5




EXHIBIT "G"
           Case 1:20-cv-00361-NONE-JLT Document 1-8 Filed 03/09/20 Page 2 of 5

10-K 1 fcausllc-2014123110k.htm FCA US 12.31.14 10-K



                                             UNITED STATES
                                 SECURITIES AND EXCHANGE COMMISSION
                                                        Washington, D.C. 20549

                                                            Form 10-K
(Mark One)

;       ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
        EXCHANGE ACT OF 1934
         For the fiscal year ended December 31, 2014
                                                                      OR

        TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
        EXCHANGE ACT OF 1934
         For the transition period from                   to
         Commission file number 000-54282


                                                    FCA US LLC
                                      (Exact name of Registrant as Specified in its Charter)

                        DELAWARE                                                                  XX-XXXXXXX
                  (State or Other Jurisdiction of                                                (I.R.S. Employer
                 Incorporation or Organization)                                                 Identification No.)

                   1000 Chrysler Drive
                  Auburn Hills, Michigan                                                              48326
             (Address of Principal Executive Offices)                                                (Zip Code)
                                                               (248) 512-2950
                                              (Registrant’s Telephone Number, Including Area Code)
                                                        Chrysler Group LLC
                                          (Former name or former address, if changed since last report)
                                   Securities registered pursuant to Section 12(b) of the Act:
                                                             None
                                   Securities registered pursuant to Section 12(g) of the Act:
                                                             None


       Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities
Act. Yes          No ;
       Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the
Act. Yes          No ;
       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),
and (2) has been subject to such filing requirements for the past 90 days. Yes ; No
       Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every
Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the
preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ; No
       Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will
not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in
Part III of this Form 10-K, or any amendment to this Form 10-K. ;
           Case 1:20-cv-00361-NONE-JLT Document 1-8 Filed 03/09/20 Page 3 of 5
       Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller
reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of
the Exchange Act. (Check one):

Large accelerated filer                                                                     Accelerated filer
Non-accelerated filer        ; (Do not check if a smaller reporting company)                Smaller reporting company

       Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes           No ;
       There is no public market for our equity securities. As of March 4, 2015, there were 1,632,654 Membership Interests issued and
outstanding.
       The registrant meets the conditions set forth in General Instruction I(2)(a) and (c) of Form 10-K and is therefore filing this form
with certain reduced disclosures as permitted by those instructions.
                                      DOCUMENTS INCORPORATED BY REFERENCE
                                                     None.
         Case 1:20-cv-00361-NONE-JLT Document 1-8 Filed 03/09/20 Page 4 of 5

                                                      SIGNATURE


Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused
this report to be signed on its behalf by the undersigned, thereunto duly authorized.



                                                                   FCA US LLC

Dated: March 4, 2015                                               By: /s/ RICHARD K. PALMER
                                                                        Richard K. Palmer
                                                                        Senior Vice President and Chief Financial
                                                                        Officer


Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following
persons on behalf of the registrant and in the capacities and on the dates indicated:



Signature                             Title                                                                Date


     /s/ SERGIO MARCHIONNE            Chairman, Chief Executive Officer,                                    March 4, 2015
        Sergio Marchionne             President and Chief Operating Officer (principal executive
                                      officer)

     /s/ RICHARD K. PALMER            Senior Vice President and                                             March 4, 2015
        Richard K. Palmer             Chief Financial Officer (principal financial officer)

       /s/ ALESSANDRO GILI            Vice President, Chief Accounting Officer and                          March 4, 2015
         Alessandro Gili              Corporate Controller (principal accounting officer)

       /s/ REID A. BIGLAND            Director                                                              March 4, 2015
         Reid A. Bigland

       /s/ GIORGIO FOSSATI            Director                                                              March 4, 2015
          Giorgio Fossati

        /s/ LÈO W. HOULE              Director                                                              March 4, 2015
            Léo W. Houle

     /s/ MICHAEL J. KEEGAN            Director                                                              March 4, 2015
        Michael J. Keegan

      /s/ JOHN B. LANAWAY             Director                                                              March 4, 2015
         John B. Lanaway

    /s/ ROBERT G. LIBERATORE          Director                                                              March 4, 2015
       Robert G. Liberatore
     Case 1:20-cv-00361-NONE-JLT Document 1-8 Filed 03/09/20 Page 5 of 5


 /s/ MICHAEL M. MANLEY    Director                                  March 4, 2015
   Michael M. Manley

/s/ HERMANN G. WALDEMER   Director                                  March 4, 2015
  Hermann G. Waldemer




                                     162
